Title: To James Madison from John Mitchell Mason, 29 January 1810
From: Mason, John Mitchell
To: Madison, James


Sir,New York 29 January 1810
I did myself the honour of calling to pay my respects the evening previous to my leaving Washington, but was not fortunate enough to find you at home.

Your note of the 12th. inst., with its enclosure, was handed to me immediately on my arrival at my own house, which was the latter end of last week. I pray you to accept my thanks for the obliging manner in which you were pleased to communicate so important a document.
In addition to the form of a constitution for the U. States, drawn up by Gen. Hamilton, which you gave me reason to expect when your leisure shall permit, may I, without using und⟨ue⟩ liberty, request such further materials for a co⟨rrect acco⟩unt of the Federal Convention […] the promotion of my general object, as shall accord with your sense of propriety, and your perfect convenience?
I cannot cease to lament that a prior engagement precludes my access to that “curious & interesting” collection of papers which you possess relative to the Convention. If I rightly understood the matter, there is no other difficulty. Whether the gentleman to whom they are promised would consent to my perusal of them, or whether it would be expedient to ask his consent, are questions which I implicitly submit. But I need not express to you, Sir, the sense which I should entertain of the favour, were I allowed to inspect them.
Have the goodness to make my best regards agreeable to Mrs. Madison; and to accept the assurance of the consideration with which I have the honour to be Sir your most obliged hble servt
J. M. Mas⟨on⟩
